361 F.2d 482
Application of Rudolf WIECHERT.
Patent Appeal No. 7636.
United States Court of Customs and Patent Appeals.
June 10, 1966.

Appeal from Patent Office Board of Appeals, Serial No. 98,026.
Michael S. Striker, New York City, for appellant.
Joseph Schimmel, Washington, D. C. (Jack Armore, Washington, D. C. of counsel), for Commissioner of Patents.
Before RICH, Acting Chief Judge, MARTIN, SMITH, and ALMOND, Jr., Judges, and Judge WILLIAM H. KIRKPATRICK.*
PER CURIAM.


1
It appearing from the record, briefs, and oral argument in the above cause that appellant has challenged the authority of the Patent Office Board of Appeals which rendered the decision here on appeal, and the court desiring further argument on this matter, this case is hereby restored to the calendar and assigned for reargument on October 3, 1966, said reargument to be limited to the following questions:


2
1. Is this court authorized to consider, in the present proceeding, appellant's challenge to the composition of the Board of Appeals whose decision is here appealed?


3
2. What authority, if any, permits the Commissioner of Patents to designate as members of a Board of Appeals under paragraph 1 of 35 USC 7, more than one examiner-in-chief serving in such capacity by designation of the Commissioner pursuant to paragraph 2 of 35 USC 7?


4
3. Was the Board of Appeals which rendered the decision here appealed validly constituted under 35 USC 3, 7?


5
Briefs, in conformity with Rules 26 and 27, shall be filed by each side on or before August 15, 1966 and reply briefs, as deemed necessary by the parties, shall be filed within 30 days thereafter. The oral argument shall be limited to 20 minutes for each side.



Notes:


*
 United States Senior District Judge for the Eastern District of Pennsylvania, designated to participate in place of Chief Judge WORLEY, pursuant to provisions of Section 294(d), Title 28, United States Code